qwhuqdo 5hyhqxh 6huylfh department of the treasury washington dc person to contact telephone number refer reply to cc ita - plr-118055-02 date date number release date index no in re ein legend taxpayer dear this letter is in regard to ltr plr-112482-97 issued to taxpayer on date in ltr the internal_revenue_service concluded that taxpayer was permitted to deduct a certain payment made to charity as an ordinary and necessary business_expense under sec_162 of the internal_revenue_code in a letter dated date the service notified taxpayer that it was considering revoking ltr on date taxpayer requested that the service exercise its discretionary authority under sec_7805 to limit the retroactive effect of any revocation the purpose of this letter is to revoke ltr because it is not in accordance with the current views of the service this letter also addresses taxpayer’s request for relief under sec_7805 to limit the retroactive effect of the revocation section dollar_figure of revproc_2002_1 2002_1_irb_1 provides that unless it was part of a closing_agreement a letter_ruling found to be in error or not in accordance with the current views of the service may be revoked or modified if a letter_ruling is revoked or modified the revocation or modification applies to all taxable years open under the statute_of_limitations unless the service uses its discretionary authority under sec_7805 to limit the retroactive effect of the revocation or modification sec_7805 provides that the secretary_of_the_treasury may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2001_1 provides that except in rare or unusual circumstances the revocation or modification of a letter_ruling will not be applied retroactively to the taxpayer for whom the letter_ruling was issued or to a taxpayer whose tax_liability was directly involved in the letter_ruling provided that-- plr-118055-02 there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the letter_ruling was based there has been no change in the applicable law the letter_ruling was originally issued for a proposed transaction and the taxpayer directly involved in the letter_ruling acted in good_faith in relying on the letter_ruling and revoking or modifying the letter_ruling retroactively would be to the taxpayer’s detriment based upon taxpayer’s statements in its date submission the service has determined that sec_7805 relief is appropriate in this case therefore the revocation of ltr is effective as of the date of this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely heather c maloy associate chief_counsel income_tax accounting enclosures
